         Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 1 of 30




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION
                                          )
In re                                     )                            Chapter 11
                                          )
CEC ENTERTAINMENT, INC., et al., 1        )                            Case No. 20-33163 (MI)
                                          )
Debtors.                                  )                            (Jointly Administered)
                                          )
                                          )
__________________________________________)

      OBJECTION OF CBL & ASSOCIATES MANAGEMENT, INC. TO MOTION FOR
      ORDER AUTHORIZING DEBTORS TO ABATE RENT PAYMENTS AT STORES
                 AFFECTED BY GOVERNMENT REGULATIONS

         CBL & Associates Management, Inc. (“CBL”), managing agent for one (1) landlord

(“Landlord”) hereby files its objection (“Objection”) to the Motion of Debtors For Order

Authorizing Debtors to Abate Rent Payments at Stores Affected by Government Regulations

[Docket No. 487] (“Motion”), and respectfully state as follows:

                                     PRELIMINARY STATEMENT

         1.        The Motion, in direct contravention of the specific mandates of the Bankruptcy

Code, seeks to abate the payment of over accruing postpetition rent for at least one CBL location

at Friendly Center, Greensboro, North Carolina (the “Premises”). While Debtors’ entertainment

operations have unquestionably been negatively impacted by the COVID-19 pandemic, Debtors



  1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, as applicable, are BHC Acquisition Corporation (0947); CEC Entertainment Concepts, L.P. (3011); CEC
  Entertainment Holdings, LLC (9147); CEC Entertainment, Inc. (5805); CEC Entertainment International, LLC
  (8177); CEC Entertainment Leasing Company (4517); CEC Leaseholder, LLC (N/A); CEC Leaseholder #2, LLC
  (N/A); Hospitality Distribution Incorporated (5502); Peter Piper Holdings, Inc. (6453); Peter Piper, Inc. (3407);
  Peter Piper Texas, LLC (6904); Peter Piper Mexico, LLC (1883); Queso Holdings Inc. (1569); SHALL BE
  Hospitality Corporation (4736); SPT Distribution Company, Inc. (8656); and Texas PP Beverage, Inc. (6895). The
  Debtors’ corporate headquarters and service address is 1707 Market Place Boulevard #200, Irving, TX 75063.


                                                         1
HB: 4843-5767-5976.1
         Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 2 of 30




seek to override both clear lease provisions and the express terms of the Bankruptcy Code, to

obtain Court-authorized “equitable” abatement of rent.

         2.        Not only do Debtors glaze over and ignore pertinent facts in the Motion

(Debtors have been operating curbside in the Premises from the Petition Date forward), rely

on “form” lease provision in the Motion to which CBL is not a party (the Premises is not

subject to the “form” force majeure provision cited in the Motion), and attempt to lump over

one-hundred Debtor locations into the same bucket across states and leases (Landlord is only

subject to the North Carolina Executive Order and has an enforceable lease with the Debtor)

– Debtors also seek to override the clear mandates of Section 365(d)(3) of the Bankruptcy

Code. Debtors can cite no precedent or Code section that would allow such prejudicial and

damages relief as to landlords, moreover on generic non-evidentiary statements. This Motion

is a bald attempt by Debtors to finance this case on the backs of its landlords and should be

denied with prejudice.

                         FACTUAL AND PROCEDURAL BACKGROUND

         3.        On June 24, 2020, (the “Petition Date”), the Debtors each filed a voluntary petition

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). On June

25, 2020, this Court entered its order authorizing the joint administration and procedural

consolidation of these Chapter 11 cases. [Docket No. 9].

         4.        No trustee or examiner has been appointed and Debtors continue to operate their

businesses and manage their properties as debtors-in-possession pursuant to Bankruptcy Code

§§ 1107 and 1108.




                                                     2
HB: 4843-5767-5976.1
           Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 3 of 30




           5.       Landlords are lessors of Debtors with respect to eleven leases for restaurant and

entertainment venues in ten states. 2 It cannot be seriously questioned that each of Debtors’ leases

with the Objecting Landlords is a “lease of real property in a shopping center” as that term is used

in Section 365(b)(3). See In re Joshua Slocum, Ltd., 922 F.2d 1081, 1086-1087 (3d Cir. 1990).

           6.       The Motion lists one CBL lease on its Exhibit A, that certain Lease Agreement

original dated April 24, 1984, as amended, between CBL-Friendly Center CMBS, LLC and

Debtor CEC Entertainment, Inc. (the “Lease”).

           7.       On June 29, 2020, this Court entered its Interim Order (I) Authorizing The

Debtors To Use Cash Collateral, (II) Granting Adequate Protection To The Prepetition Secured

Parties, (Iii) Modifying The Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting

Related Relief [Docket No. 114] (the “Interim DIP Order”). Debtors’ “Initial Budget” contains a

13-week cash flow forecast through the week of September 20, 2020 that provides for the timely

payment of $10.5 million per month in rent payments “for the stores [that] are assumed to remain

open,” commencing with the month of July 2020. [See Docket No. 114, Ex. A].

           8.       The Court orally authorized a deferral of Debtor’s requirement to pay rent

pursuant to Section 365(d)(3) through August 24, 2020. [See Docket No. 481].

           9.       The facts and circumstances supporting this Objection are set forth in the

Declaration of Gary Roddy (“Roddy Decl.”), which is attached hereto as Exhibit A.

                                                  ARGUMENT

           I.       The Bankruptcy Code Directly Contravenes the Relief Requested in the
                    Motion.




2
    Debtor leases the following Premises in which CBL has an interest: Friendly Center in Greensboro, NC.


                                                          3
HB: 4843-5767-5976.1
         Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 4 of 30




         9.        Contrary to Debtors’ suggestion, Debtors find no support for such restriction on

landlord remedies in 11 U.S.C. § 105(a). [See Docket No. 487, ¶¶ 15–16]. As the Supreme

Court instructed in Law v. Siegel, 571 U.S. 415, 421 (2014), “[i]t is hornbook law that § 105(a)

‘does not allow the bankruptcy court to override explicit mandates of other sections of the

Bankruptcy Code.’” (citing 2 COLLIER ON BANKRUPTCY ¶ 105.01[2], p. 105–06 (16th ed.

2013)). Section 105(a) cannot be used to contravene Section 365(d)(3). The Fifth Circuit is in

accord. See In re Mirant Corp., 378 F.3d 511, 523 (5th Cir. 2004) (“A court’s powers under §

105(a) are not unlimited as that section only ‘authorizes bankruptcy courts to fashion such orders

as are necessary to further the substantive provisions of the Code,’ and does not permit those

courts to ‘act as roving commissions to do equity.’” (quoting In re Southmark Corp., 49 F.3d

1111, 1116 (5th Cir. 1995)).

         10.       With respect to unexpired leases of nonresidential real property, § 365(d)(3) is

unambiguous, directing that the debtor-in-possession “shall timely perform all of the obligations

of the debtor” after the case is filed “until such lease is assumed or rejected.” 11 U.S.C. § 365(d)(3)

(emphasis added); In re Montgomery Ward Holding Corp., 268 F.3d 205, 209 (3d Cir. 2001) (“The

clear and express intent of § 365(d)(3) is to require the trustee to perform the lease in accordance

with its terms.”); In re Pac-West TeleComm, Inc., 377 B.R. 119, 123 (Bankr. D. Del. 2007) (“In

simpler terms, the bankruptcy trustee must fulfill any obligation that arises under a non-

residential lease after the filing of the bankruptcy petition[.]”); In re Appletree Markets, Inc.,

139 B.R. 417, 421 (Bankr. S.D. Tex. 1992) (“The plain language of the statute is clear. Section

365(d)(3) provides for timely performance of all obligations of the debtor from and after the

order for relief.”).




                                                    4
HB: 4843-5767-5976.1
         Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 5 of 30




         8.        As this Court noted in In re Simbaki Ltd., 2015 Bankr. LEXIS 1142 *19 (Bankr.

S.D. Tex. 2015), the Bankruptcy Code prohibits a bankruptcy court from extending the time

for performance of rent obligations that do not arise within 60 days after the order for relief.

See 11 U.S.C. § 365(d)(3) (“[T]he time for performance shall not be extended beyond such 60-

day period.”).

         9.        The legislative history of § 365 suggests that the purpose of the 1984 Amendments

to § 365 was “to relieve the burden placed on nonresidential real property lessors (or ‘landlords’)

during the period between a tenant’s bankruptcy petition and assumption or rejection of a lease.”

Omni Partners, L.P. v. Pudgie’s Development of NY, Inc. (In re Pudgie’s Development of NY, Inc.),

239 B.R. 688, 692 (S.D.N.Y. 1999) (citing 130 Cong. Rec. S8894-95 (daily ed. June 29, 1994)

(statement of Sen. Hatch); accord, In re Appletree Markets, Inc., supra, 139 B.R. at 419420

(discussing legislative history of 1984 amendments to § 365).

          11.      The legislative history of the 1984 amendments to § 365(d)(3) has been described

as “display[ing] empathy for the plight of a lessor who, unlike most postpetition creditors, is

forced to extend credit to the bankruptcy estate for at least a limited period.” In re Brennick,

178 B.R. 305, 307 (Bankr. D. Mass. 1995); see also In re Best Products Co., Inc., 206 B.R. 404,

407 (Bankr. E.D. Va. 1997) (“Congress enacted § 365(d)(3) to guarantee that landlords would

not be placed at a disadvantage for providing postpetition services to the debtor.”); In re

Warehouse Club, Inc., 184 B.R. 316, 317 (Bankr. N.D. Ill. 1995) (“The purpose of § 365(d)(3)

is to prevent landlords from becoming involuntary postpetition creditors of the bankruptcy

estate.”).

          12.      Section 365(d)(3) is clear—prior to rejection, Debtors must pay post-petition rent

of a non-residential lease. The Supreme Court and has made clear that this Court cannot use



                                                    5
HB: 4843-5767-5976.1
         Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 6 of 30




Section 105(a) to override such a mandate as Debtors suggest. See Law v. Siegel, 571 U.S. at

421. As such, Debtors’ Motion should be denied with prejudice.

         II.       The Debtors Have Been Operating in the Premises Continually Since the
                   Petition Date.

         13.       Despite statements to the contrary, the State of North Carolina has permitted carry-

out orders and interior dining (50% capacity) from the Petition Date forward. See North Carolina

Executive Order No. 141 (the “Executive Order”) attached hereto as Exhibit B. Pursuant to the

Executive Order, Debtors have continuously operated a carryout restaurant in the Premises since

the Petition Date without interruption. See Roddy Decl., ¶ 8.

         14.       Because Debtors have avoided paying rent for five (5) months at the Premises,

while continuing to operate in some capacity without interruption, there can be no argument that

this location has not generated revenue for Debtors. See Roddy Decl., ¶¶ 7–8. Debtors have used

and continue to use the Premises for their intended benefits, including, but not limited to, storage,

food preparation, and food pick-up and delivery. See Roddy Decl., ¶ 11.

         15.       On the other hand, Landlord has been forced to: pay its mortgagor, pay for the

Debtors’ utilities, provide common area maintenance and security, among other things, at the

Premises for the direct benefit of Debtors’ continuing operations. See Roddy Decl., ¶ 9.

         16.           Despite these facts that are notably absent from the Motion, Debtors still request

complete abatement of all rent and charges, while continuing to operate in the Premises. Debtors

have failed to offer adequate evidentiary support for the proposition that the relief requested in

the Motion is equitable, and thus the Motion should be denied.

         III.      The Lease Does Not Permit the Requested Relief, and Debtors Cite No
                   Evidence to Support the Argument that the Lease Provides the Requested
                   Relief.




                                                       6
HB: 4843-5767-5976.1
         Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 7 of 30




         17.       In the Motion, Debtors fail to cite any evidence regarding the Lease at issue. In

fact, Debtors only cite a form force majeure provision with no application to the rights and

obligations between Debtors and Landlord.

         18.       Debtor cannot fulfil its evidentiary burden by citing a form lease provision—a

provision that is not in the Lease.

         19.       In part, Debtors’ arguments rest on the fact that certain of the Debtors form leases

contain a force majeure clause (the “Form Clause”) that purportedly allow Debtors to avoid

paying rent due to government shutdowns. [See Docket No. 487, ¶ 12].

         20.       Although the Lease contains a force majeure provision, the Lease does not contain

the language found in the Form Clause. See Roddy Decl., ¶ 6.

         21.       If Debtors want this Court to abate rent based on a lease provision, at the very least,

Debtors must present evidence relating to the Lease. Debtors fail to do this, instead only stating

in a footnote that “[a]lthough CEC’s leases are too numerous to attach and cite individually, many

of CEC’s leases contain this exact language.” [See Docket No. 487, ¶ 12, n. 11].

         22.       Because Debtors fail to demonstrate that the Lease contains language similar to

the Form Clause, Debtors fail to meet their evidentiary burden, and as such, the Motion should be

denied as to the Lease.

         IV.       No Common Law Doctrine Supports the Debtors’ Request for Rent
                   Abatement and Debtors Fail to Make Any Specific Argument Regarding the
                   Lease.

         22.       Debtors boldly assert that “common law doctrines” support rent abatement. [See

Docket No. 487, ¶¶ 9–11]. Debtors fail to cite a single North Carolina case indicating a common

law doctrine of frustration of purpose exists in North Carolina or applies to the Lease. 3


3
  The Lease contains a provision indicating that North Carolina law governs the validity, construction, and effect of
the Lease. See Roddy Decl., ¶ 5.

                                                          7
HB: 4843-5767-5976.1
         Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 8 of 30




         23.       Moreover, even if a common law doctrine of frustration of purposes did apply—

the agreed upon Lease must first be examined to determine whether the situation was

contemplated. See Brenner v. Little Red School House, Ltd., 302 N.C. 207, 210 (N.C. 1981).

Specifically, the North Carolina Supreme Court has noted that, among other things, a tenant would

be required to prove that (i) frustration of purpose under North Carolina law actually exists, and

(ii) the parties have not contracted in reference to the allocation of the risk involved in the

allegedly frustrating event. See id.; Fairfield Harbour Property Owners Ass'n, Inc. v. Midsouth

Golf, LLC, 715 S.E.2d 273, 284 (N.C. App. 2011) (stating that a party wishing to assert a

frustration defense must prove that, among other things, there was an implied condition in the

contract that a changed condition would excuse performance and that the changed condition was

not reasonably foreseeable). Further, applicable state law requires enforcement of a contractual

provision which specifies the allocation of risk over common law principles of impossibility

and/or frustration of purpose. See Brenner, 302 N.C. at 210.

         24.       Debtors attempts to paint a broad brush on what must be Lease-specific relief once

again fails to meet the required evidentiary burden to support such dramatic relief. Debtors’

Motion simply ignores the Lease language negotiated at arms’ length between the parties. The

Motion also ignores the magnitude and impact of rent abatement on landlords, who must continue

to pay the operating costs and debt service associated with their properties. As such, Debtors

motion should be denied.

         V.        The Motion is not Properly Brought under the Federal Rules of Bankruptcy
                   Procedure.

         25.       Federal Rule of Bankruptcy Procedure 7001(7) requires that a “proceeding to

obtain an injunction or other equitable relief, except when a chapter 9, chapter 11, chapter 12,

or chapter 13 plan provides for the relief” be brought as an adversary proceeding. Further,


                                                    8
HB: 4843-5767-5976.1
         Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 9 of 30




Federal Rule of Bankruptcy Procedure 7001(9) requires “a proceeding to obtain a declaratory

judgment relating to any of the foregoing.”

         26.       The Motion requests equitable relief as to the Lease. Debtor only cites generic

“common law” principles and Section 105(a) in support of its motion. The Lease is only

referenced in an exhibit to the Motion, and no specific evidence is presented as to the Lease or

the applicable language in the Lease.

         27.       Calling this a contested matter under Rule 9014, is not sufficient – when the relief

requested is equitable and declaratory as to the Lease. For example, in In re Tucker, the Court

held that the relief requested by a Debtor as to a lease to controvert Section 362(b)(22) was

procedurally defective, just as the Debtors are attempting to controvert Section 365(d)(3) here.

See In re Tucker, 2005 WL 5607595, at *1 (Bankr. N.D. Ga. Nov. 18, 2005). A Debtor

requesting injunctive relief must bring such request as in an adversary proceeding. See id.; see

also Matter of Zale Corp., 62 F.3d 746, 764 (5th Cir.1995); In re Conxus Communications,

Inc., 262 B.R. 893 (D. Del. 2001) (reversing bankruptcy court's entry of injunction, noting that

the movant's failure “to file the required adversary proceeding was alone sufficient reason for

the Bankruptcy Court to deny [Movant's] request for an injunction”).

         28.       If Debtors desire equitable relief as to the Lease, the Debtors are required to file

an adversary proceeding.

         29.       As such, the Motion should be denied on procedural grounds, in addition to the

substantive grounds listed herein.

                                     RESERVATION OF RIGHTS

         30.       CBL reserves its respective rights to further object to the relief sought by the

Motion based upon any new information provided by Debtors or upon any different relief

requested by Debtors.

                                                      9
HB: 4843-5767-5976.1
        Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 10 of 30




                                             JOINDER

         31.       To the extent consistent with the foregoing, CBL joins in the objections of

Debtors’ other landlords to the Motion.

                                          CONCLUSION

         32.       The Motion, in direct contravention of the specific mandates of the Bankruptcy

Code, seeks to abate the payment of postpetition rent for the Premises. While Debtors’ dining

and entertainment operations have unquestionably been negatively impacted by the COVID-19

pandemic, Debtors seek to override both clear lease provisions and the express terms of the

Bankruptcy Code without authority to obtain Court-sanctioned rent abatement. The Court

should deny the Motion with prejudice and require Debtors to timely pay rent and charges to

CBL pursuant to Section 365(d)(3).

Dated: August 21, 2020.                         Respectfully Submitted,

                                                /s/ Buffey E. Klein
                                                Buffey E. Klein
                                                State Bar No. 24032515
                                                Buffey.Klein@huschblackwell.com
                                                HUSCH BLACKWELL LLP
                                                1900 N Pearl Street, Suite 1800
                                                Dallas, Texas 75201
                                                (214) 999-6100
                                                (214) 999-6170 Facsimile

                                                ATTORNEYS FOR CBL & ASSOCIATES
                                                MANAGEMENT, INC.




                                                  10
HB: 4843-5767-5976.1
        Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 11 of 30




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 21, 2020 a true and correct copy of the foregoing was
served by CM/ECF to those participating in the Court’s ECF notification system.


                                            /s/ Buffey E. Klein
                                            Buffey E. Klein




                                               11
HB: 4843-5767-5976.1
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 12 of 30




            EXHIBIT A
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 13 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 14 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 15 of 30




            EXHIBIT B
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 16 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 17 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 18 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 19 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 20 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 21 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 22 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 23 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 24 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 25 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 26 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 27 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 28 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 29 of 30
Case 20-33163 Document 653 Filed in TXSB on 08/21/20 Page 30 of 30
